Kirby, J., (after stating the facts). We do not think the testimony of settlements made or claims adjusted by Mr. Hillis is sufficient to warrant appellee in relying upon a statement made by him as one coming from an agent authorized to settle claims for the railroad company, acting within the apparent scope of his authority. He did not represent himself as a claim agent of the company, did not state that he was authorized to settle the claim, but only that he had been sent to see what it could be compromised or settled for, and, after being told the amount, said: “We can’t afford to have a lawsuit over that sort of a case and will settle it off.” The claim agent stated expressly that he requested Hillis to ascertain what the claim could be adjusted for upon his visit to Mo'nette and report to him, that such action might be taken in the settlement as he thought necessary. The conduct of Hillis in the settlement of the few claims shown to have been participated in by him, long prior to this time, was not inconsistent with the extent of his authority to ascertain the lowest amount which the claimants would accept in settlement of their claims as testified to by the general agents and officers of the company. He was not a general agent for the settlement of claims, but only authorized as requested by the claim agent to ascertain the amount for which a certain few claimants designated by the claim agent could be satisfied and report that to the officer authorized to settle the'claims. Not being a general agent, and having no authority in the particular instance to adjust it at all, but, at most, only to ascertain the amount for which it could be settled, the company was not bound to the payment of the sum for which appellee agreed to settle, and which Hillis said would be paid. Being a special agent, he could only bind appellant to the extent of his authority, of which appellee was required to take notice. We do not think the testimony sufficient to support the finding that Hillis had authority to make the agreement of settlement with appellee and bind the company thereby. On this account the judgment is reversed, and the case dismissed.